    Case 19-10547          Doc 123         Filed 05/24/19          Entered 05/24/19 08:39:26                 Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF LOUISIANA

IN RE:                                                                        CASE NO. 19-10547

FALCON V, L.L.C., et al.,1                                                    CHAPTER 11

                   Debtors                                                    (JOINTLY ADMINISTERED)


______________________________________________________________________________

 EX PARTE MOTION FOR LEAVE TO FILE LATE RESPONSE TO CERTAIN FIRST
  DAY MOTIONS BY THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
______________________________________________________________________________

         The Official Committee of Unsecured Creditors (the “Committee”) of Falcon V, L.L.C.

(the “Debtor”) seeks authority to file late responses to the following motions pending before this

court:

         1)        Debtors’ Emergency Motion for an Order (I) Authorizing the Debtors to (A) Obtain
                   Postpetition Senior Secured Superpriority Financing and (B) Use Cash Collateral,
                   (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying
                   the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related
                   Relief [P-27];

         2)        Debtor’s Emergency Motion for Interim and Final Orders Authorizing the
                   Continuation of Insurance Programs and Pay Related Obligations [P-8];

         3)        Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
                   Continue Surety Bond Program [P-9]; and

         4)        Emergency Motion for Interim and Final Orders Authorizing the Retention and
                   Compensation of Certain Professionals Utilized in the Ordinary Course of Business
                   [P-12]

         (collectively, the “First Day Motions”).




1
          The U.S. Trustee (defined infra) appointed the Committee with respect to “the case of Falcon V., L.L.C. only.” See, P-
105. Nevertheless, the Debtor’s case has been administratively consolidated with two other chapter 11 cases presently pending in
this Court: In re Falcon V Holdings, L.L.C. (19-10561); and In re ORX Resources, L.L.C. (19-10548).



                                                               1
    Case 19-10547        Doc 123    Filed 05/24/19      Entered 05/24/19 08:39:26      Page 2 of 5



                                                   1.

            On May 21, 2019, the United States Trustee for Region 5 appointed the Official

Committee of Unsecured Creditors.2

                                                   2.

            On May 22, 2019, the Committee voted to retain Holland & Knight LLP to serve as

proposed lead counsel to the Committee and Stewart Robbins & Brown LLC (“SRB”) to serve as

proposed Louisiana and conflicts co-counsel, subject to Court approval (collectively the

“Committee Counsel”).

                                                   3.

            Committee Counsel are in the process of preparing Applications for Employment as Co-

Counsel to the Committee, as well as reviewing pleadings filed to date.

                                                   4.

            The deadline to file responses to the First Day Motions was May 22, 2019, the same day

the Committee voted to retain counsel.

                                                   5.

            The Committee seeks additional time, until 5:00 p.m. May 24, 2019, to prepare and file

responses to the First Day Motions.




2
    P-105


                                                   2
Case 19-10547       Doc 123     Filed 05/24/19      Entered 05/24/19 08:39:26     Page 3 of 5



                                               6.

        The Committee has contacted counsel for the Debtors and secured creditor 405

Baxterville, LLC who have no opposition to the extension.

        WHEREFORE, the Committee respectfully moves this Court for an enlargement of the

deadline to file responsive pleadings to the First Day Motions through 5:00 p.m. on May 24,

2019.

                                            Respectfully submitted:

                                            STEWART ROBBINS & BROWN LLC
                                            301 Main Street, Suite 1640
                                            P. O. Box 2348
                                            Baton Rouge, LA 70821-2348
                                            (225) 231-9998 Telephone
                                            (225) 709-9467 Fax

                                    By:     /s/ Paul Douglas Stewart, Jr.
                                            Paul Douglas Stewart, Jr. (La. #24661)
                                            dstewart@stewartrobbins.com
                                            Brandon A. Brown (La. #25592)
                                            bbrown@stewartrobbins.com

                                            -and-

                                             HOLLAND & KNIGHT LLP

                                    By:     /s/ Brent McIlwain
                                             Brent McIlwain (pro hac vice)
                                             Fred Stovall
                                             Brian Smith
                                             200 Crescent Court, Suite 1600
                                             Dallas, TX 75201
                                             Telephone: 214-964-9500
                                             Fax:          214-964-9501
                                             Email:        brent.mcilwain@hklaw.com
                                                           fred.stovall@hklaw.com
                                                           brian.smith@hklaw.com

                                             Proposed Counsel to the Official Committee of
                                             Unsecured Creditors of Falcon V, L.L.C.


                                               3
Case 19-10547   Doc 123   Filed 05/24/19   Entered 05/24/19 08:39:26   Page 4 of 5



                                Proposed Order
Case 19-10547        Doc 123     Filed 05/24/19    Entered 05/24/19 08:39:26       Page 5 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA

IN RE:                                              CASE NO. 19-10547

FALCON V, L.L.C., et al                                     CHAPTER 11

                Debtors                                     (JOINTLY ADMINISTERED)


                                             ORDER

         Considering the Ex Parte Motion for Leave to File Late Responses to Certain First Day

Motions [P ] filed by the Official Committee of Unsecured Creditors, the record of this case, and

applicable law:


         IT IS ORDERED that the Committee be allowed until 5:00 p.m. on May 24, 2019 to file

responses to the following motions:


         1) Debtors’ Emergency Motion for an Order (I) Authorizing the Debtors to (A) Obtain
            Postpetition Senior Secured Superpriority Financing and (B) Use Cash Collateral, (II)
            Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the
            Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [P-
            27];

         2) Debtor’s Emergency Motion for Interim and Final Orders Authorizing the Continuation
            of Insurance Programs and Pay Related Obligations [P-8];

         3) Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
            Continue Surety Bond Program [P-9]; and


         4) Emergency Motion for Interim and Final Orders Authorizing the Retention and
            Compensation of Certain Professionals Utilized in the Ordinary Course of Business
            [P-12].
